Case 9:17-cv-00189-RC-KFG Document 29 Filed 07/16/20 Page 1 of 2 PageID #: 1748



                             **NOT FOR PRINTED PUBLICATION**

                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                          LUFKIN DIVISION

 IRON THUNDERHORSE                                  §

 VS.                                                §                 CIVIL ACTION NO. 9:17cv189

 DIRECTOR, TDCJ-CID                                 §

                       ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                            REPORT AND RECOMMENDATION
        Petitioner Iron Thunderhorse, an inmate confined within the Texas Department of Criminal

 Justice, Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ

 of habeas corpus pursuant to 28 U.S.C. § 2254.

        The court previously referred this matter to the Honorable Keith F. Giblin, United States

 Magistrate Judge, at Beaumont, Texas, for consideration pursuant to 28 U.S.C. § 636 and the

 applicable orders of this Court. The Magistrate Judge has submitted a Report and Recommendation

 of United States Magistrate Judge concerning this matter. The Magistrate Judge recommends the

 petition be denied.

        The court has received and considered the Report and Recommendation of United States

 Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

 Recommendation.

                                                ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ACCEPTED as the opinion of the court. A final judgment

 shall be entered in accordance with the recommendation of the Magistrate Judge.

        In addition, the court is of the opinion petitioner is not entitled to a certificate of

 appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

 judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a certificate of
Case 9:17-cv-00189-RC-KFG Document 29 Filed 07/16/20 Page 2 of 2 PageID #: 1749



                              **NOT FOR PRINTED PUBLICATION**

 appealability requires the petitioner to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84; Elizalde v. Dretke, 362 F.3d 323,

 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not demonstrate that he

 would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among

 jurists of reason, that a court could resolve the issues in a different manner, or that the questions

 presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any

 doubt regarding whether to grant a certificate of appealability should be resolved in favor of the

 petitioner, and the severity of the penalty may be considered in making this determination. See
 Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

         In this case, the petitioner has not shown that the issues raised are subject to debate among

 jurists of reason. The factual and legal issues raised by petitioner have been consistently resolved

 adversely to his position and the questions presented are not worthy of encouragement to proceed

 further. As a result, a certificate of appealability shall not issue in this matter.
                    So ORDERED and SIGNED, Jul 16, 2020.


                                                                          ____________________
                                                                          Ron Clark
                                                                          Senior Judge
